EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 20, 2008, is
by and between Think Partnership Inc., d/b/a Kowabunga!, a Nevada corporation
(“THK”) and Stan Antonuk, an individual residing in the State of Florida
(“Executive”).

WHEREAS, THK desires to employ Executive, and Executive desires to accept such
employment, pursuant to the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, as well as for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.

Employment.  THK hereby employs Executive, and Executive accepts such
employment, in accordance with the terms and conditions hereinafter set forth.

2.

Duties. 

(a)

As of April 18, 2008 until such time as the Board of Directors of THK (the
“Board”) may, in its sole and absolute discretion, may otherwise decide,
Executive shall be employed as interim Chief Executive Officer of THK (“CEO”) at
its principal offices at 15550 Lightwave Drive, Suite 300, Clearwater, Florida
33760, or at other offices or locations designated by THK, subject to such
travel as the rendering of services hereunder may require, and Executive shall
perform and discharge well and faithfully the duties which may be assigned to
him from time to time by the Board in connection with the conduct of THK’s
businesses (the “Business”). Executive shall report directly to, and be subject
to the management oversight and direction of, the Board.  The duties of
Executive shall be those that are customarily performed by a chief executive
officer of the same or similar title in a company with similar revenues,
together with such additional, supplemental or alternative duties as may from
time to time be requested provided such additional duties are reasonably related
to the scope of employment of Executive and his title.  By way of explanation
and not limitation, Executive shall be employed and serve as the Chief Executive
Officer of THK only for so long as the Board shall desire.

(b)

At any time during the Term, as defined below, or otherwise, the Board may
replace the Executive as CEO, upon which event the Executive shall be employed
under this Agreement as Chief Operating Officer of THK (“COO”), the Executive’s
position with THK prior to his elevation to interim CEO.  The Board shall notify
the Executive in writing of this change in his position and provide a copy of
the Board’s resolution approving this change.  Immediately upon receipt of such
notice, the Executive shall cease being or acting as CEO, thereupon commencing
serving as COO, subject to the same terms and conditions as is specified in
Section 2(a) hereof, except that the Executive shall report directly to, and be
subject to the management oversight and direction of, any duly designated chief
executive officer of THK or the Board and the duties of Executive shall then be
those that are customarily performed by a chief operating officer.

3.

Extent of Services.  During the Term (as defined in Section 4), Executive shall
devote his entire time and best efforts to the Business and shall not be engaged
(whether during normal business hours or otherwise) in any other business or
professional activity; provided, however, that the provisions of this Section 3
shall not be construed as preventing Executive from engaging in a reasonable
level of charitable activities or from investing his personal assets in
businesses which do not compete with THK or any THK Affiliate (as hereinafter
defined) or the Business, in such form or manner as will not require any
services on the part of Executive in the operation or the affairs of the
companies in which such investments are made and in which his participation is
solely that of a passive investor.

4.

Compensation.  For all services rendered by Executive under this Agreement, THK
shall pay Executive for the period from and after the date of this Agreement
through the three year anniversary of the date of this Agreement, an annual base
compensation in an amount equal to two hundred fifty thousand dollars
($250,000). Exclusively during the period of time in which the Executive shall
serve as CEO pursuant to Section 2(a) of this Agreement, but not at any other
time, THK shall pay Executive an additional annual base compensation amount
equal to fifty thousand dollars ($50,000).  By way of explanation and
limitation, Executive shall receive a total annual base compensation in the
amount of three hundred thousand dollars ($300,000) only while he is CEO.  Any
raises or bonuses paid to Executive during the term of his employment shall be
solely within the discretion of the Board and shall not increase the amount
payable by THK pursuant to Section 6(e) of this Agreement. Executive shall be
paid in accordance with the customary payroll practices of THK, subject to such
deductions and withholdings as may be required by law or agreed to by Executive.
During the term of his employment, Executive shall be generally entitled to
participate in benefit plans or programs which are generally made available to
employees of THK,





--------------------------------------------------------------------------------

subject to all of the rules, regulations, terms and conditions applicable
thereto.  No benefit plans or programs are guaranteed; any and all such plans
may be terminated at any time for any reason with or without notice.  THK shall
have the right at any time to put into place arrangements pursuant to which some
or all of Executive’s compensation and/or benefits set forth above shall be
provided to Executive by or through other companies affiliated with THK (rather
than directly by THK), and Executive shall fully cooperate with such
arrangements and shall promptly sign such documents and take all such other
actions as shall be deemed necessary by the legal counsel for THK in order to
facilitate such arrangements, provided that such arrangements shall not in any
event reduce any of the compensation, benefits and perks to which Executive is
entitled under this Agreement as of the signing hereof or otherwise release THK
of any of its obligations towards Executive under this Agreement.

5.

Term.  The term of this Agreement (the “Term”) shall commence on the date first
set forth above and shall continue until the earlier of (a) the three (3) year
anniversary of the date hereof or (b) the employment of Executive is terminated
in accordance with Section 6 of this Agreement.

6.

Termination of Employment.

(a)

Death or Disability of Executive.  The employment of Executive under this
Agreement shall terminate upon his death or, at the option of THK, if Executive
shall have failed to fully perform, or be unable to fully performing his duties
hereunder as a result of his disability or illness, for one hundred eighty (180)
days during any 360 day period. Upon termination pursuant to this subsection,
Executive shall only be entitled to be paid base salary earned or accrued
through the date of termination, and no severance payment shall be due or
payable to Executive in such event.  For purposes of this Agreement, (a)
Executive’s failure to fully perform shall be determined by THK in its
reasonable discretion at the conclusion of such 180 day period; and (b)
Executive’s inability to fully perform his duties by reason of disability or
illness shall as determined by THK based upon the advice of a reputable licensed
physician in the Tampa/Clearwater metropolitan area selected by THK and
consented to by Executive or his legal representative, which consent shall not
be unreasonably withheld, delayed or conditioned.  Executive shall promptly
present himself to, and shall fully cooperate with, such physician for
examination and for any and all related medical tests.

(b)

Termination “For Cause”.  THK shall have the right to terminate the employment
of Executive under this Agreement “For Cause” (as such term is defined below) at
any time without further liability or obligations to Executive, excepting only
that Executive shall be entitled to be paid for accrued base salary and expense
reimbursements earned or accrued through the date of termination, and absolutely
no severance payment shall be due or payable to Executive in such event. For
purposes of this Agreement, “For Cause” shall refer to any of the following
events as determined in the judgment of the Board: (1) Executive’s gross neglect
of or negligence in the performance of his duties, including, but not limited
to, materially unsatisfactory performance, failure to achieve his approved goals
and objections, breach of his duties to THK, demonstrable disloyalty,
malfeasance or misfeasance as a officer of THK, or any acts or failures to act
which result in damages to THK or its reputation; (2) Executive’s failure or
refusal to follow instructions given to him by the Chief Executive Officer or
the Board, as appropriate pursuant to Section 2 of this Agreement; (3)
Executive’s violation of any provision of THK’s Articles of Incorporation,
Bylaws, or of any other stated policies, standards, or regulations; (4)
Executive being indicted in regard to any criminal offense, other than a
misdemeanor not involving moral turpitude or a minor traffic violation, or sued
in civil litigation which in any way materially relates to, or calls into
question Executive’s integrity, honesty or fitness, or which interferes with his
ability, to perform his duties; (5) Executive’s violation or breach of any
material term, covenant or condition contained in this Agreement, which is not
cured within 30 days after written notice thereof is received by Executive; or
(6) the U.S. Securities and Exchange Commission (the “SEC”) issues an order
prohibiting Executive from acting as an officer of THK.

(c)

Termination for Good Reason.  Executive shall have the right to terminate his
employment with Good Reason.  “Good Reason” means (i) the failure of THK to pay
the compensation due Executive under Section 4 hereof which failure is not cured
within 30 days after written notice is received by THK or (iii) THK’s material
breach of this Agreement, which is not cured within 30 days after written notice
thereof is received by THK.  Executive may otherwise voluntarily resign and
terminate his employment at any time, provided that he gives not less than
thirty (30) days written notice to THK, regarding which THK may waive any
portion of such resignation notice.

(d)

Accrued Salary.  In the event that THK or Executive terminates this Agreement
for any reason whatsoever, Executive shall be paid (less all applicable
deductions) all earned and accrued base compensation due to Executive for
services rendered up to the date of termination.





--------------------------------------------------------------------------------

(e)

Severance Payment.  Except in the case of termination pursuant to Section 6(a)
(death or disability of Executive), or Section 6(b) (For Cause), in the event
that THK terminates this Agreement Executive shall be paid (a) on the date of
termination a severance amount equal to all amounts of his annual base
compensation as COO, less all applicable deductions, that would have become due
and owing to Executive through the three (3) year anniversary of the date of
this Agreement, as if Executive’s employment with THK had not been terminated
prior thereto, discounted at the rate of 10% per annum, or (b) his usual base
compensation due under this Agreement for the balance of the Term, as THK in its
sole and absolute discretion may elect.  

7.

Non-Competition and Non-Solicitation.

(a)

Executive acknowledges that the services to be performed by him under this
Agreement are of a special, unique, unusual, extraordinary and intellectual
character, and the provisions of this Section 7 are reasonable and necessary to
protect the Business.

(b)

In consideration of the foregoing acknowledgments by Executive, and in
consideration of the compensation and benefits to be paid or provided to
Executive by THK, Executive covenants that he will not, during the term of this
Agreement and for a period of one (1) year thereafter, directly or indirectly:

(1)

except in the course of his employment hereunder, and except as permitted by
Section 3 above, engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, associated with, or in any manner connected with, any business
whose products or services compete in whole or in part with the products or
services of THK or any THK Affiliate; provided, however, that Executive may
purchase or otherwise acquire up to (but not more than) one percent (1%) of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934;

(2)

whether for Executive’s own account or for the account of any other person,
solicit business of the same or similar type of business then being carried on
by THK or any THK Affiliate, from any person or entity known by Executive to be
a customer of THK or any THK Affiliate, whether or not Executive had personal
contact with such person or entity during and by reason of Executive’s
employment with THK;

(3)

whether for Executive’s own account or the account of any other person (i)
solicit, employ or otherwise engage as an employee, independent contractor or
otherwise, any person who is or was an employee of THK or any THK Affiliate at
any time during the  term of this Agreement or in any manner induce or attempt
to induce any employee of THK or any THK Affiliate to terminate his employment
with THK or the THK Affiliate, or (ii) interfere with THK’s or any THK Affiliate
relationship with any person or entity, including any person or entity who at
any time during the term of this Agreement was an employee, contractor, supplier
or customer of THK or any THK Affiliate; or

(4)

at any time during or after the term of this Agreement, disparage THK or any THK
Affiliate, or any of their respective shareholders, directors, officers,
employees or agents.

(c)

If any covenant of this Section 7 is held to be unreasonable, arbitrary or
against public policy, such covenant will be considered to be divisible with
respect to scope, time and geographic area, and such lesser scope, time or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary and not against public policy, will be
effective, binding and enforceable against Executive.

(d)

Executive acknowledges and agrees that should Executive transfer between or
among THK and any of its affiliated companies including, without limitation, any
parent, subsidiary or other corporately related entity (a “THK Affiliate”)
wherever situated, or otherwise become employed by any THK Affiliate, or should
he be promoted or reassigned to functions other than the duties set forth in
this Agreement, or should Executive’s compensation and benefit package change
(either higher or lower), the terms of this Section 7 shall continue to apply
with full force.

(e)

Executive agrees and acknowledges that THK does not have an adequate remedy at
law for the breach or threatened breach by Executive of this Section 7 and
agrees that THK may, in addition to the other remedies which may be available to
it under this Agreement, file suit in equity to enjoin Executive from such
breach or threatened breach.

8.

Certain Representations.  Executive acknowledges that as a publicly traded
company functioning under the recently enacted Sarbanes-Oxley Act, THK and its
subsidiaries are subject to close scrutiny regarding their activities, internal
financial controls, and public comments and disclosures. To appropriately
protect THK and its subsidiaries, Executive expressly acknowledges and agrees as
follows:





--------------------------------------------------------------------------------

(a)

Executive’s employment by THK shall be full-time employment.  Except as
expressly  provided herein, during the period of such employment by THK,
Executive shall not have, provide or perform any work, advice, assistance,
consultation, analysis, input, participation, or interest whatsoever (including
but not limited to any financial interest, direct or indirect, legal or
beneficial) in or for the benefit of any corporation, partnership, joint
venture, limited liability company, sole proprietorship, or any other entity
whatsoever, whether for-profit or non-profit and regardless of whether or not
such entity competes against the Business, excepting volunteer activities for
local churches or schools and passive real estate investments or investments in
publicly traded stocks provided that such volunteer activities and investments
do not interfere with the performance of Executive’s work for THK.

(b)

During and following any termination of Executive’s employment by THK for any
reason and under any circumstances whatsoever:

(1)

Executive shall refrain from making any public or private disclosures regarding
THK, any THK Affiliate or their respective officers, directors, employees or
shareholders, except disclosures of such information as may have been publicly
disclosed by THK or any THK Affiliate from time to time in press releases or in
filings with the SEC, and except as may be required by applicable law or court
order; and

(2)

Executive shall refrain from making public or private disparaging remarks
regarding the Business, THK, any THK Affiliate, or their respective officers,
directors, employees or shareholders.

(c)

Executive further represents, warrants and covenants as follows:

(1)

that Executive is not subject to any contract, non-compete agreement, decree or
injunction which prohibits or restricts his performance of the duties set forth
herein with THK, the continued operation of the Business or the expansion
thereof to other geographical areas, customers and suppliers or lines of
business; and

(2)

That no claims or lawsuits are pending at the time of this Agreement against
Executive or any corporation or other entity wherein he was or is an officer or
director.

(d)

If during the period of his employment by THK, Executive violates this Section 8
or any of the representations, warranties and covenants made by Executive in
this Section 8 prove to be false, then following discovery of the violation or
falsehood, Executive shall immediately pay and turn over to THK any and all
software, software programs, other work product, copyrights, domain names,
contract rights, accounts receivable, cash, stock, options, warrants, membership
interests, other interests, salary, bonuses, royalties, commissions, fees and
any and all other assets, consideration and compensation of any nature
whatsoever which has been obtained by Executive or any of his immediate family
members or affiliates (directly or indirectly, legally or beneficially) in
regard to such violation.

9.

Nondisclosure of Proprietary Information.  Executive shall not, either during or
after his employment with THK, disclose to anyone outside THK or use other than
for the purpose of the Business, any Proprietary Information (as defined below)
or any information received in confidence by THK from any third party. For
purposes of this Agreement, “Proprietary Information” is information and data,
whether in oral, written, graphic, or machine-readable form relating to THK’s or
any THK Affiliate’s past, present and future businesses, including, but not
limited to, computer programs, routines, source code, object code, data,
information, documentation, know-how, technology, designs, procedures, formulas,
discoveries, inventions, trade secrets, improvements, concepts, ideas, product
plans, research and development, personnel information, financial information,
customer lists and marketing programs and including, without limitation, all
documents marked as confidential or proprietary and/or containing such
information, which THK or any THK Affiliate has acquired or developed and which
has not been made publicly available by THK.  In additional, Executive shall
execute and deliver THK’s standard terms and conditions of employment agreement
required of all employees and shall be equally bound by the terms, conditions
and requirements thereof.

10.

Return of Documents.  Upon the termination of Executive’s employment with THK or
upon the earlier request of THK, Executive shall return to THK all materials
belonging to THK, including all materials containing or relating to any
Proprietary Information in any written or tangible form that Executive may have
in his possession or control.

11.

Ownership of Work Product.  Executive hereby assigns to THK his entire right,
title and interest in all “Developments”.  “Developments” means any idea,
invention, design of a useful article (whether the design is ornamental or
otherwise), computer program including source code and object code and related
documentation, and any other work of authorship, or audio/visual work, written,
made or conceived solely or jointly by Executive during Executive’s employment
with THK, whether or not patentable, subject to copyright or susceptible to
other forms of protection that relate to the actual or anticipated businesses or
research or development of THK, or are suggested by or result from any task
assigned to Executive or work performed by Executive for or on behalf of THK.
Executive acknowledges that the copyrights in Developments created by him in the
scope of his employment belong to THK by operation of the law, or may belong to
a customer of THK





--------------------------------------------------------------------------------

pursuant to a contract between THK and such customer. In connection with any of
the Developments assigned above, Executive agrees to promptly disclose them to
THK, and Executive agrees, on the request of THK, to promptly execute separate
written assignments to THK and to do all things reasonably necessary to enable
THK to secure patents, register copyrights or obtain any other forms of
protection for Developments in the United States and in other countries. In the
event THK is unable, after reasonable effort, to secure Executive’s signature on
any letters patent, copyright or other analogous protection relating to a
Development, whether because of Executive’s physical or mental incapacity or for
any other reason whatsoever, Executive irrevocably designates and appoints THK
and its duly authorized officers and agents as his agents and attorneys-in-fact
to act for and in his behalf and stead to execute and file any such application
or applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright or other analogous
protection thereon, with the same legal force and effect as if executed by
Executive. THK, THK Affiliates, their licensees, successors and assigns (direct
or indirect), are not required to designate Executive as the inventor or author
of any Development, when such Development is distributed publicly or otherwise.
Executive waives and releases, to the extent permitted by law, all of his rights
to such designation and any rights concerning future modifications of such
Developments.

12.

Possession of Other Materials.  Executive represents that he will not use in the
performance of Executive’s responsibilities for THK, any materials or documents
of a former employer which are not generally available to the public or which
did not belong to Executive, unless Executive has obtained written authorization
from the former employer or other owner for their possession and use and
provided THK with a copy thereof

13.

Indemnification.  Executive agrees to indemnify, defend and hold harmless THK
and all THK Affiliates, and each of their respective officers, directors,
employees and shareholders from and against all liabilities, obligations,
losses, expenses, costs (including attorneys fees), claims, deficiencies and
damages incurred or suffered by THK and any THK Affiliate and each of their
respective officers, directors and shareholders, resulting from: (a) Executive’s
breach of the terms of this Agreement, including but not limited to any breach
of Executive’s representations, warranties and covenants, or (b) Executive’s
breach of any agreement with a third party restricting competition, intellectual
property, confidential information or disclosure, without any limitations or
qualifications whatsoever, and as an express inducement to THK to enter into
this Agreement, Executive waives any and all arguments, grounds, facts,
circumstances, reasons, basis, and defenses whatsoever, whether based in law or
in equity, regarding the full force and effect and legally binding nature of
this Agreement of Executive to indemnify and hold harmless THK and each THK
Affiliate and each of their respective officers, directors, employees and
shareholders, as aforesaid. This indemnification provision shall survive any
termination of Executive’s employment relationship with THK.

14.

Assignment.  This Agreement may not be assigned by Executive under any
circumstances. This Agreement may be assigned by THK, or to any successor of
THK, so long as such assignee assumes all of THK’s obligations hereunder.

15.

Notices.  Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by registered or certified mail,
return receipt requested, to the following address:

 

To Executive:

Mr. Stan Antonuk

 

 

 

c/o Think Partnership Inc. d/b/a Kowabunga!

 

 

 

15550 Lightwave Drive, 3rd Floor

 

 

 

 Clearwater, Florida 33760

 

 

 

 

 

 

To THK:

Think Partnership Inc. d/b/a Kowabunga!

 

 

 

Attention: Chief Executive Officer

 

 

 

15550 Lightwave Drive, 3rd Floor

 

 

 

Clearwater, Florida 33760

 

 

 

 

 

or to such other address as either Executive or THK may give to the other from
time to time by written notice in the manner set forth above.

16.

Waiver of Breach.  Any waiver by THK or Executive of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by the other party.

17.

Choice of Law, Jury Waiver.  This Agreement shall be deemed to have been made in
the State of Florida.  The validity, interpretation and performance of this
Agreement, and any and all other matters relating to Executive’s employment and
separation of employment from THK shall be governed by, and construed in
accordance with the internal law of Florida, without giving effect to conflict
of law principles. Both parties agree that any action, demand, claim or
counterclaim (jointly “Action”) relating to (i) Executive’s employment and
separation of his employment, and (ii) the terms and provisions of this
Agreement or to its breach, shall be exclusively commenced in Florida in a court
of competent jurisdiction. Both parties further acknowledge that venue shall
exclusively lie in Florida and consent to the personal jurisdiction of any state
or federal court located in Pinellas or Hillsborough Counties, Florida.





--------------------------------------------------------------------------------

18.

Entire Agreement.  This Agreement contains the entire agreement of the parties
regarding the subject matter hereof and supersedes all prior or contemporary
agreements or understandings, whether written or oral with respect thereto. 
This Agreement may be changed only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification, extension or
discharge is sought. Failure to insist upon strict compliance with any provision
of this Agreement shall not be deemed a waiver of such provision or of any other
provision in the Agreement.

19.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first written above.

EXECUTIVE:

 

THINK PARTNERSHIP INC.

 

 

 

 

 

 

/s/Stan Antonuk

 

By:

/s/Vaughn W. Duff

Stan Antonuk

 

 

Vaughn W. Duff

 

 

Title:

Secretary and General Counsel

 



